DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9, 10, 12-14, 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080001127 (Zide et al).
Concerning claim 1, Zide discloses a layered structure comprising (Fig. 1):
 a substrate (Fig. 1 InP substrate);
a distortion layer having a first lattice constant and being epitaxially grown over the substrate, wherein the distortion layer comprises a plurality of nanocomposites that modify the first lattice constant of the distortion layer ([0039]); and 
a stabilization layer having a second lattice constant and being epitaxially grown over the distortion layer, wherein a second lattice constant of the stabilization layer is lattice matched to the first lattice constant modified by the plurality of nanocomposites of the distortion layer 
Continuing to claim 2, Zide discloses wherein:
the plurality of nanocomposites form a plurality of pockets in the distortion layer ([0041] and [0043]), and
each pocket of the plurality of pockets modify the first lattice constant in a respective local region of the distortion layer ([0038]-[0039]).
Considering claim 4, Zide discloses wherein the plurality of nanocomposites comprises RE pnictide ([0041]).
As to claims 5, Zide discloses wherein the stabilization layer has a homogenous crystal structure ([0041] and [0045]).
Pertaining to claim 6, Zide discloses wherein the stabilization layer comprises III-V semiconductors ([0041]).
Regarding claim 7, Zide discloses wherein the III-V semiconductors in the stabilization layer comprise III-V alloy ([0039]).
Referring to claim 9, Zide discloses further comprising a semiconductor layer epitaxially grown over the stabilization layer ([0040]-[0045]).
Concerning claim 10, Zide discloses wherein the semiconductor layer comprises a Group III element and a Group V element ([0040]-[0045]).
Continuing to claim 12, Zide discloses wherein the distortion layer comprises a shared element with the substrate ([0041]-[0045]).
Considering claim 13, Zide discloses wherein the distortion layer and the stabilization layer form a unit ([0043]).
As to claim 14, Zide discloses further comprising a stack, wherein the stack comprises up to 40 units of the distortion layer and the stabilization layer ([0043]).
Pertaining to claim 16, Zide discloses wherein the distortion layer comprises Group III elements and a Group V element ([0043]).
Regarding claim 17, Zide discloses further comprising a dislocation filter over the stabilization layer ([0037]).
Referring to claim 19, Zide discloses a layered structure comprising: 
a substrate (Fig. 1 InP substrate);
a first semiconductor layer epitaxially grown over the substrate ([0039]);
a dislocation filter epitaxially grown over the first semiconductor layer ([0043]); and
a second semiconductor layer epitaxially grown over the dislocation filter ([0043]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080001127 (Zide et al).
Concerning claim 11, Zide discloses forming a substrate (Fig. 1),
Zide does not disclose that wherein the substrate comprises GaAs.
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. GaAs is a well-known substrate material and therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use it as the substrate in the invention of Zide.
Continuing to claim 18, Zide discloses forming the distortion layer which has a sheet resistivity ([0043]).
Zide does not disclose wherein the distortion layer has a sheet resistivity of greater than 25,000 ohm-cm.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II A. 
Absent evidence that the claimed range is critical, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform routine experimentation in order to arrive at the appropriate resistance based on device design need.

Allowable Subject Matter

Claims 3, 8, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 recites the limitations wherein the plurality of nanocomposites comprises a first species of nanocomposites and a second species of nanocomposites different from the first species of nanocomposites. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art.
Claim 8 recites the limitations wherein the III-V alloy is a InxGayAlzAsnPm alloy. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art.
Claim 15 recites the limitations wherein the stack comprises nanocomposites of varying elements, sizes, and densities. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	03/13/21